UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit



                          No. 00-31165




                       CHARLES J. TAYLOR,

                                            Petitioner-Appellant,


                             VERSUS


           BARON KAYLO, Warden; KEN FOSTER, Assistant;
                     GARY GREMILLION, Deputy,

                                           Respondents-Appellees.
                 ______________________________

                       CHARLES J. TAYLOR,


                             VERSUS


                 BARON KAYLO, Warden; KEN FOSTER;
       GARY GREMILLION, Deputy; FULTON RABALAIS, Security,

                                             Respondents-Appellees.


          Appeal from the United States District Court
              For the Eastern District of Louisiana
                          (99-CV-444-F)

                          July 6, 2001

Before DAVIS and JONES, Circuit Judges and PRADO*, District Judge.




  *
   District Judge of the Western District of Texas, sitting by
designation.
PER CURIAM:**

       Counsel for the State of Louisiana, in a letter to the Clerk,

has waived any defense based on the statute of limitations.      In

light of this concession, the judgment is vacated and the case is

remanded to the district court for further proceedings.

       VACATED and REMANDED.




  **
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                  2